Name: Council Decision 2012/122/CFSP of 27Ã February 2012 amending Decision 2011/782/CFSP concerning restrictive measures against Syria
 Type: Decision
 Subject Matter: iron, steel and other metal industries;  international affairs;  international trade;  air and space transport;  transport policy;  coal and mining industries;  Asia and Oceania
 Date Published: 2012-02-28

 28.2.2012 EN Official Journal of the European Union L 54/14 COUNCIL DECISION 2012/122/CFSP of 27 February 2012 amending Decision 2011/782/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 1 December 2011, the Council adopted Decision 2011/782/CFSP (1). (2) On 23 January 2012, the Council reiterated its deep concern about the deteriorating situation in Syria and in particular the widespread and systematic violations of human rights. In line with the European Council declaration of 23 October 2011, the Council also confirmed that the Union will continue its policy of imposing additional measures against the regime as long as the repression continues. (3) In this context, restrictive measures should be imposed against the Central Bank of Syria. (4) Moreover, the sale, purchase, transportation or brokering of gold, precious metals and diamonds to, from or for the Government of Syria should be prohibited. (5) In addition, access to the airports of Member States of cargo flights operated by Syrian carriers should be prohibited. (6) Furthermore, additional persons should be included in the list of persons and entities subject to restrictive measures as set out in Annex I to Decision 2011/782/CFSP. (7) However, there are no longer grounds for keeping one person on the list of persons and entities subject to restrictive measures as set out in Annex I to Decision 2011/782/CFSP. (8) Decision 2011/782/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2011/782/CFSP is hereby amended as follows: (1) the following article is inserted: Article 8a The direct or indirect sale, purchase, transportation or brokering of gold and precious metals, as well as of diamonds to, from or for the Government of Syria, its public bodies, corporations and agencies, the Central Bank of Syria, as well as to, from or for persons and entities acting on their behalf or at their direction, or entities owned or controlled by them, shall be prohibited. The Union shall take the necessary measures in order to determine the relevant items to be covered by this provision.; (2) the following chapter is inserted: CHAPTER 2a TRANSPORT SECTOR Article 17a Member States, in accordance with their national legislation and consistent with international law, in particular relevant international civil aviation agreements, shall take the necessary measures to prevent access to the airports under their jurisdiction of all cargo flights operated by Syrian carriers with the exception of mixed passenger and cargo flights.; (3) in Article 19, the following paragraphs are added: 8. Paragraphs 1 and 2 shall not apply to a transfer by or through the Central Bank of Syria of funds or economic resources received and frozen after the date of its designation or to a transfer of funds or economic resources to or through the Central Bank of Syria after the date of its designation where such transfer is related to a payment by a non-designated financial institution due in connection with a specific trade contract, provided that the relevant Member State has determined, on a case-by-case basis, that the payment is not directly or indirectly received by a person or entity referred to in paragraph 1. 9. Paragraph 1 shall not apply to a transfer by or through the Central Bank of Syria of frozen funds or economic resources where such transfer is for the purpose of providing financial institutions under the jurisdiction of Member States with liquidity for the financing of trade, provided that the transfer has been authorised by the relevant Member State.. Article 2 The persons and entity listed in Annex I to this Decision shall be added to the list set out in Annex I to Decision 2011/782/CFSP. Article 3 The person listed in Annex II to this Decision shall be removed from the list set out in Annex I to Decision 2011/782/CFSP. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 27 February 2012. For the Council The President C. ASHTON (1) OJ L 319, 2.12.2011, p. 56. ANNEX I Persons and entity referred to in Article 2 Name Identifying information Reasons Date of listing 1. Central Bank of Syria Syria, Damascus, Sabah Bahrat Square Postal address: Altjreda al Maghrebeh square, Damascus, Syrian Arab Republic, P.O.Box: 2254 Providing financial support to the regime 27.2.2012 2. Al Halqi, Dr. Wael Nader Born in the Daraa Province, 1964 Minister of Health. Under his responsibility hospitals were ordered to deny care to protestors. 27.2.2012 3. Azzam, Mansour Fadlallah Born in the Sweida Province, 1960 Minister of Presidential Affairs Advisor to the President. 27.2.2012 4. Sabouni, Dr. Emad Abdul-Ghani Born in Damascus, 1964 Minister of Communication and Technology. Under his responsability free access to the media is being seriously hampered. 27.2.2012 5. Allaw, Sufian Born in al-Bukamal, Deir Ezzor, 1944 Minister of Petroleum and Mineral Resources. Responsible for policies concerning petroleum and mineral resources which provide a major source of financial support for the regime. 27.2.2012 6. Slakho, Dr Adnan Born in Damascus, 1955 Minister of Industry Responsible for economic and industrial policies which provide resources and support for the regime. 27.2.2012 7. Al-Rashed, Dr. Saleh Born in the Aleppo Province, 1964 Minister of Education. Under his responsibility schools are being used as makeshift prisons 27.2.2012 8. Abbas, Dr. Fayssal Born in the Hama Province, 1955 Minister of Transport. Under his responsibility logistical support for the repression is being provided. 27.2.2012 ANNEX II Person referred to in Article 3 52. Emad Ghraiwati